NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ROCHE DIAGNOSTICS OPERATIONS, INC.
AND CORANGE INTERNATIONAL LIMITED,
Plaintiffs-Appellan,ts,
\ V.
LIFESCAN INCORPORATED,
Defend0;n,t-Appellee,
and
NOVA BIOMEDICAL CORPORATION,
Defendant-Cr0ss Appellant.
2010-1439, -1539
AppealS from the United States District C0urt for the
District; of Delaware in case n0. 07-CV-0753, Judge J0-
Seph J. Farnan, Jr.
ON MOTION
Before FR1EDMAN, Circu,it Ju,dge.
0 R D E R

ROCHE DIAGNOSTICS V. LIFESCA_N 2
Roche Diagnostics Operations, lnc. and Corange
International Limited (Roche) move to dismiss Nova
Biomedical Corporation’s cross-appeal for lack of
jurisdiction or in the alternative move to separate the
appeals and suspend 2010-1539 until the district court
enters final judgment. Nova opposes. Roche replies.
Roche filed a patent infringement suit against Nova
in the United States District Court for the District of
DelaWare. Nova subsequently filed counterclaims against
Roche alleging unfair competition, breach of contract,
misappropriation of trade secrets, and conversion. The
district court subsequently granted summary judgment of
noninfringement and granted summary judgment against
Nova on its counterclaims The district court entered a
Fed. R. Civ. P. 54(b) judgment as to the patent
infringement claims and directed entry of judgment on
the counterclaims. Roche appealed (2(}10-1439) and Nova
filed a cross-appeal (2010-1539) which Nova asserts
concern its counterclaims. Nova filed a timely renewed
motion for judgment as a matter of law, which is still
pending before the district court.
Dismissal of the cross-appeal is not appropriate The
district court directed entry of judgment as to Nova's
counterclaims and Nova filed an appeal of the judgment
entered against it. Pursuar1t to Fed. R. App. P. 4(a)(4)(B),
the notice of appeal for 2010-1539 becomes effective to
obtain review of the judgment on the counterclaims after
the district court decides the post-judgment motion. We
deny the request to separate these appeals for
adjudication. We deem the better course is to deactivate
these appeals until the district court rules on the post-
judgment motion.
Accordingly,
IT ls ORDERED THAT: